MEMORANDUM **
California state prisoner Jimmy G. Mejia appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 22531, and we affirm.
Mejia contends that the Board’s 2002 decision to deny him parole was not supported by “some evidence” and therefore violated his due process rights. The state court did not unreasonably conclude that some evidence supports the Board’s decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603 F.3d 546, 563 (9th Cir.2010) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We certify for appeal, on our own motion, the issue of whether the 2002 decision of the California Board of Prison Terms (“the Board”) to deny parole violated due process.